Title: To James Madison from Edmund Randolph, 18 October 1782
From: Randolph, Edmund
To: Madison, James


My dear friend
Richmond Octr. 18. 1782
My omission to write by the post of the last week must be imputed to the hurry and tumult of business. Indeed my matter must be too uninteresting to admit the swelling of it into a long letter, until the assembly meets. I shall then repay you for your profitable communications to me.
I do not see the necessity of being discouraged by the governor’s letter from the representation I hinted at formerly. Certain it is, that the specifics are now for sale. Unless Mr. Ross’s demand should absorb too much, I do not conceive there can be an objection to the application of the balance to the relief of the dependents of the little Levite. That demand is said to amount [to] 1200 hds. of tobo.!!!
My Dearest Betsy was delivered of a daughter about a week ago. She and the infant are in good health. Mrs. Triste will not, I hope, believe, that she does not cordially thank her for her letter: for I assure her, that Mrs. R. has determined more than 20 times to take up her pen in answer, and has been always deterred by the rustiness of her fingers. But she now declares, that the first moment of her emancipation from her room shall be devoted to the support of a correspondence with Mrs. T.
Pray inform Colo. Bland, that the necessity of my immediately departing for court will prevent my answering his late favor now.
